DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 SHELLY GAIL GIBSON and
   AFFORDABLE ASSETS REAL ESTATE CO., a Florida corporation
                       Appellants,

                                     v.

         KINGS POINT SIGNATURE REAL ESTATE, LLC, and
                       BEN SCHACHTER,
                          Appellees.

                               No. 4D18-1848

                          [December 13, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 502017CA010413XXXXMB.

   Gary P. Lightman of Lightman & Manochi, Philadelphia, for appellants.

   Brian H. Koch of Greenberg Traurig, P.A., Fort Lauderdale, for appellee
Kings Point Signature Real Estate, LLC.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.